
	
		I
		112th CONGRESS
		2d Session
		H. R. 6330
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Ms. Hochul introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 18, United States Code, to provide for
		  sentencing enhancements for certain identity theft offenses victimizing the
		  elderly, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Seniors Against Identity Theft
			 and Fraud Act of 2012.
		2.Sentencing
			 enhancements for certain identity theft offenses victimizing the
			 elderly
			(a)Fraud and
			 related activity in connection with identification documents, authentication
			 features, and informationSection 1028 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					(j)Enhancement for
				certain offensesIf the
				offense under subsection (a) results in harm to any person 65 years of age or
				older, the punishment under subsection (b) may be increased by an additional
				term of imprisonment of not more than 10
				years.
					.
			(b)Fraud and
			 related activity in connection with access devicesSection
			 1029(c) of such title is amended by adding at the end the following:
				
					(3)Enhancement for
				certain offensesIf the
				offense under subsection (a) results in harm to any person 65 years of age or
				older, the punishment under this subsection may be increased by an additional
				term of imprisonment of not more than 10
				years.
					.
			(c)Fraud and
			 related activity in connection with computersSection 1030(c) of such title is amended by
			 adding at the end the following:
				
					(k)Enhancement for
				certain offensesIf the
				offense under subsection (a) results in harm to any person 65 years of age or
				older, the punishment under subsection (c) may be increased by an additional
				term of imprisonment of not more than 10
				years.
					.
			(d)Fraud and
			 related activity in connection with electronic mailSection 1037 of such title is amended by
			 adding at the end the following:
				
					(e)Enhancement for
				certain offensesIf the
				offense under subsection (a) results in harm to any person 65 years of age or
				older, the punishment under subsection (b) may be increased by an additional
				term of imprisonment of not more than 10
				years.
					.
			(e)Frauds and
			 swindlesSection 1341 of such title is amended by adding at the
			 end the following: If an offense under this section results in harm to
			 any person 65 years of age or older, the punishment for that offense may be
			 increased by an additional term of imprisonment of not more than 10
			 years..
			(f)Fictitious name
			 or addressSection 1342 of
			 such title is amended by adding at the end the following: If an offense
			 under this section results in harm to any person 65 years of age or older, the
			 punishment for that offense may be increased by an additional term of
			 imprisonment of not more than 10 years..
			(g)Fraud by wire,
			 radio, or televisionSection
			 1343 of such title is amended by adding at the end the following: If an
			 offense under this section results in harm to any person 65 years of age or
			 older, the punishment for that offense may be increased by an additional term
			 of imprisonment of not more than 10 years..
			(h)Bank
			 fraudSection 1344 of such title is amended by adding at the end
			 the following: If an offense under this section results in harm to any
			 person 65 years of age or older, the punishment for that offense may be
			 increased by an additional term of imprisonment of not more than 10
			 years..
			(i)Health care
			 fraudSection 1347 of such
			 title is amended by adding at the end the following:
				
					(c)Enhancement for
				certain offensesIf the
				offense under subsection (a) results in harm to any person 65 years of age or
				older, the punishment under that subsection may be increased by an additional
				term of imprisonment of not more than 10
				years.
					.
			3.Limitation on
			 consumer liability for unauthorized transfersSection 909(a) of the Electronic Fund
			 Transfer Act (15 U.S.C. 1693g(a)) is amended in the matter preceding paragraph
			 (2)—
			(1)by striking
			 In addition, reimbursement need not be made to the consumer and
			 inserting In addition, except as otherwise provided in this section,
			 reimbursement need not be made to the consumer; and
			(2)by adding at the
			 end the following: If the consumer is 65 years of age or older, the
			 consumer’s liability shall be no more than $50 if the consumer notifies the
			 financial institution within 7 business days or no more than $250 if the
			 consumer notifies the financial institution within 8 to 60
			 days..
			
